DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/548,925 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
a demodulated reference signal (DMRS) is located in a first symbol of a slot during the repeated PUSCH transmissions


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (USPN 2019/0075602) in view of 3GPP TSG RAN WG1 Meeting #90, hereafter 3GPP, provided by Applicant’s IDS.

	Regarding claim 8, Lin discloses
	a user equipment (UE) in a wireless communication system, the UE comprising: (UE for wireless communication, comprising [0058-0060], FIGs. 6, 7
	a radio frequency (RF) module (communication interface for transmitting and receiving [0058]
	a processor, wherein the processor is configured to receive uplink scheduling information from a base station, and repeatedly transmit a physical uplink shared channel (PUSCH) based on the uplink scheduling information (processor operable to receive uplink configuration for NPRACH and transmits more than one NPUSCH during gap between PRACH transmission periods [0059, 0084-0098], FIGs. 7-11
	wherein when the PUSCH is repeatedly transmitted in a physical random access channel (PRACH) transmission gap (multiple NPUSCH transmissions, each with scheduling unit power-of-2 ms, fit into gap [0087, 0088]
	Lin does not expressly disclose at least a part of the repeated transmissions of the PUSCH is dropped or delayed

	3GPP discloses at least a part of the repeated transmissions of the PUSCH is dropped or delayed (NPUSCH transmission in overlapped with NPRACH is postponed (Section 1)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “at least a part of the repeated transmissions of the PUSCH is dropped or delayed” as taught by 3GPP into Lin’s system with the motivation to avoid collision between NPUSCH and NPRACH that would cause delay in communication between base station and UEs.

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 8.

	Regarding claims 2, 9, Lin discloses PRACH transmission gap is period between repeated PRACH transmission opportunities [0085-0088, 0065], FIG. 8

	Regarding claims 6, 13, Lin discloses NPRACH and NPUCCH [0087]

	Regarding claims 7, 14, Lin discloses Narrowband IoT [0003]

Allowable Subject Matter
Claims 3-5, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nimbalker et al (USPN 2017/0171859) FIG. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THAI NGUYEN/Primary Examiner, Art Unit 2469